Case 5:18-cr-50008-TLB Document 252         Filed 05/12/20 Page 1 of 1 PageID #: 1388




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.                          CASE NO. 5:18-CR-50008-004

JOHNNY NICHOLSON                                                       DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 251) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on April 24, 2020. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 251) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Reduction of Sentence and

Supplement (Docs. 248 & 250) are DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED on this 12th day of May, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
